862 F.2d 314Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Benjamin JOYNER, Plaintiff-Appellant,v.Anthony HARRIS, Joy Goodwin, Defendants-Appellees.
No. 88-6043.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 27, 1988.Decided Nov. 1, 1988.

Benjamin Joyner, appellant pro se.
Anthony Harris, Joy Goodwin, appellees.
Before DONALD RUSSELL, K.K. HALL, and JAMES DICKSON PHILLIPS, Circuit Judges.
PER CURIAM:


1
Benjamin Joyner appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Joyner v. Harris, C/A No. 88-888 (D.S.C. May 31, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.